Citation Nr: 1301158	
Decision Date: 01/11/13    Archive Date: 01/16/13

DOCKET NO.  09-32 324A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE
   
Entitlement to an initial disability rating in excess of 10 percent for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1953 to November 1955.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 decision rendered by the Houston, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).  
 
In October 2012, the Veteran and his spouse testified at a videoconference hearing before the undersigned.  A transcript of the proceeding is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a higher initial disability rating for service-connected hearing loss.  He last underwent a VA examination in March 2011.  The Veteran has alleged that the hearing loss disability worsened since the examination.  More significantly, the examiner failed to obtain useful evidence concerning the severity of the disability.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In addition, an audiological examiner must describe the effects of the hearing loss disability on the Veteran's ordinary activities of daily life.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  

Here, no reliable test results were obtained as the VA examiner reported that the Veteran either would not or could not provide valid hearing test results.  In addition, the examiner would not comment on the effects of the disability on the Veteran's employability without resorting to speculation.  

The Veteran has submitted two private audiologic examinations, dated in October 2008 and March 2012 that suggests that the failure to obtain accurate testing data is due to the nature of the service-connected disability rather than any intentional conduct on the part of the Veteran.  For instance, the October 2008 audiogram states that the CNC speech discrimination testing could not be performed "due to limits of the audiometer."  The March 2012 audiogram only indicates that CNC testing could not be performed.  He has also expressed his willingness to report to a future examination.  

Unfortunately, the Board is unable to rate the disability on the basis of these private examination reports because they do not contain Maryland CNC speech discrimination scores.  See 38 C.F.R. § 4.85(a).  In addition, the puretone threshold test results are in graphical form, are unclear, and are difficult to interpret.  

Given these circumstances and giving the Veteran's willingness to report to another examination, the Board finds that the matter must be remanded to obtain reliable audiometric data as to the current severity of the service-connected hearing loss disability.  The examiner must address whether accurate testing can be performed and must also address the effects of the service-connected disability on the Veteran's activities of daily living.  In this respect, the Court has recently held that before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Jones v. Shinseki, 23 Vet. App. 382 (2010) ("It must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion.").

In addition, during the hearing before the undersigned, the Veteran testified that he was terminated from his job as a direct result of his hearing loss disability.  On remand, the Veteran is encouraged to identify or submit any evidence relating to his past employment and the reasons for his job termination.  If the VA obtains information verifying the circumstances regarding his termination from employment, it must also consider whether referral for extra-schedular consideration is warranted.  38 C.F.R. § 3.321(b).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO should send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to enable it to obtain any additional pertinent evidence not currently of record.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, by following the procedures set forth in 38 C.F.R. § 3.159 (2012).  All records and/or responses received should be associated with the claims file.   

2.  Thereafter, schedule the Veteran for a VA examination to determine the current severity of the residuals of his bilateral hearing loss.  The entire claims file must be made available to the VA examiner.  Pertinent documents should be reviewed.  The examiner should describe in detail how hearing loss interferes with any activities of daily living.  All necessary diagnostic testing should be conducted and commented upon by the examiner.  If the examiner cannot offer an opinion without resort to speculation, such should be reported and the examiner should give a detailed rationale for such finding.

If the use of speech discrimination scores in not appropriate because of language difficulties, inconsistent speech, etc., the examiner must describe why such testing is not feasible.  

3.  After completing the above action, the claim should be readjudicated.  In doing so, the AOJ must consider whether the case warrants referral for consideration of an extra-schedular evaluation.  

If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



